               Case 1:19-cv-03874 Document 1 Filed 04/30/19 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x

TRANS COMMODITIES, INC.,                                               Civil Action No.

                                   Plaintiff,

        v.                                                             COMPLAINT

RASHID TEMIRBULATOVICH SARSENOV,
SOFIA TEMIRBULATOVNA SARSENOVA,
SERGEI ALIMOV, RAVIL SARATOV,
VALIKHAN KOSHUMBAYEV,
GULNARA SARBAGYSHEVNA,
CASPIAN PROGRESSIVE TECHNOLOGY, LTD.,
HELIOS LLP, AZS HELIOS LLC, and
JOINT STOCK COMPANY HELIOS,

                                   Defendants.

-------------------------------------------------------------------x


                 Plaintiff, Trans Commodities, Inc. (“TCI”), by its attorneys, Kestenbaum,

Dannenberg & Klein, LLP, as and for its Complaint in the above-entitled action, alleges as

follows:


                                ALLEGATIONS REGARDING THE
                              PARTIES, JURISDICTION AND VENUE


                 1.       TCI is a New York (U.S.) corporation with offices located in the City,

County and State of New York.

                 2.       Upon information and belief, defendant Rashid Temirbulatovich Sarsenov

(“Sarsenov”) is a resident and domiciliary of the Republic of Kazakhstan, residing at 5 Mitin

Street in the City of Almaty.
            Case 1:19-cv-03874 Document 1 Filed 04/30/19 Page 2 of 12




               3.     Upon information and belief, Sofia Temirbulatovna Sarsenova is a

resident and domiciliary of the Republic of Kazakhstan, residing at 39/23 Begalin Street in the

City of Almaty.

               4.     Upon information and belief, defendant Sergei Alimov is a resident and

domiciliary of the Republic of Kazakhstan, residing in the City of Almaty.

               5.     Upon information and belief, defendant Ravil Saratov is a resident and

domiciliary of the Republic of Kazakhstan, residing in the City of Almaty.

               6.     Upon information and belief, defendant Valikhan Koshumbayev is a

resident and domiciliary of the Republic of Kazakhstan, residing at in the City of Almaty.

               7.     Upon information and belief, defendant Gulnara Sarbagyshevna is a

resident and domiciliary of the Republic of Kazakhstan, residing in the City of Almaty.

               8.     Upon information and belief, defendant Caspian Progressive Technology,

Ltd. (“CPT”) is a limited liability partnership chartered in Republic of Kazakhstan, City of

Almaty, and having done business at 187A, Nursultan Nazarbayev Avenue 050013.

               9.     Upon information and belief, defendant Helios LLP is a limited liability

partnership chartered and doing business in Republic of Kazakhstan, City of Almaty, at 69,

Karasai Batyr str., 050000.

               10.    Upon information and belief, defendant AZS Helios LLC is a limited

liability company chartered and doing business in Republic of Kazakhstan, City of Almaty, at

69, Karasai Batyr str., 050000.

               11.    Upon information and belief, defendant Joint Stock Company Helios is a

joint stock company chartered and doing business in Republic of Kazakhstan, City of Almaty, at

69, Karasai Batyr str., 050000.



                                                2
             Case 1:19-cv-03874 Document 1 Filed 04/30/19 Page 3 of 12




                12.      The matter in controversy in this action exceeds the sum or value of

$75,000.00, exclusive of interest and costs, and is between a citizen of New York State and

citizens or subjects of a foreign state.

                13.      This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332(a)(2).

                14.      Venue lies in this district, pursuant to 28 U.S.C. § 1391(b)(3).

                15.      Any objection to personal jurisdiction or venue in this Court is overcome

by the fact, as described below, that defendants have used the judicial system in the Republic of

Kazakhstan for criminal and corrupt reasons, as a result of which plaintiff would be unable to

obtain a fair and impartial hearing of its claims in that country.


                         ALLEGATIONS COMMON TO BOTH CLAIMS


A.      Background Facts Regarding Defendants’ Business Operations

                16.      The Republic of Kazakhstan (“Kazakhstan”) was created in 1991

following the fall of the Soviet Union. As was the case with other former Soviet republics,

independence in Kazakhstan was followed by the adoption of a policy of privatization of the

country’s commercial and industrial sectors, in which many individuals who had relationships

with the country’s new leadership received special treatment through ownership or control of

privatized businesses.

                17.      Sarsenov was an example of how such special treatment was doled out.

Through his relationship with Rakhat Aliyev, the then son-in-law of Kazakhstan’s first and long-

time President, Nursultan Nazarbayev, Sarsenov, a former philosophy teacher, became Deputy

Minister of Education following the country’s independence, a position that he parlayed into the



                                                   3
               Case 1:19-cv-03874 Document 1 Filed 04/30/19 Page 4 of 12




acquisition in 1993 of a controlling interest in “The French House,” a business selling high-end

perfume products.

                18.   Through his financial success with The French House, and again with the

help of his political connections within the Nazarbayev Administration, Sarsenov obtained a seat

on, and eventually became Chairman of, the Board of Directors of Central Asia Petroleum, Ltd.

(“CAP”), a Kazakhstan company that, following privatization, acquired ownership of

Kazakhstan Joint Stock Company “MangistauMunaiGas” (“MMG”), which produced

approximately five million tons of oil per year. The MMG oil production (through a swap

relationship with the Russian Federation, the details of which are not relevant to this action) was

refined at Kazakhstan’s Pavlodar Petrochemical Plant, which was owned and controlled by JSC

“PNHZ,” the subsidiary of a Kazakhstan joint stock company named JSC KazMunaiGas, and the

gasoline from that refining process was sold through a network of gas stations located throughout

the country.

                19.   During this period, Sarsenov became acquainted with two individuals: (a)

Yuriy Midhatovich Ginatulin (“Ginatulin”), who served as General Director of PNHZ and a

Manager for CAP; and (b) Ahmad Iqbal Saddique (“Saddique”), who was CAP’s Vice President.

Again through his connections within the Nazarbayev Administration, Sarsenov was able to

arrange for a reorganization of the ownership of CAP, in which he became owner of 50% of the

company’s shares, with the remaining shares owned 25% each by Ginatulin and Saddique.

                20.   In about 1999, Sarsenov, Ginatulin and Saddique formed CPT, the shares

of which (like with CAP) were owned 50% by Sarsenov and 25% each by Ginatulin and

Saddique. Through CPT subsidiaries, including defendants Helios LLP, AZS Helios LLC, and

Joint Stock Company Helios (hereinafter collectively referred to as the “Helios Defendants”),



                                                4
             Case 1:19-cv-03874 Document 1 Filed 04/30/19 Page 5 of 12




Sarsenov, Ginatulin and Saddique engaged in the business of purchasing petroleum products

from local refineries, and selling those products through a chain of company-owned “Helios” gas

stations that account for a significant portion of the retail automobile fuel and lubricants market

within Kazakhstan.

               21.    Beginning in about 2004, following a criminal investigation into

Sarsenov’s friend, Rakhat Aliyev (who was ultimately forced to leave the country), Sarsenov

begin to withdraw from his position as a public owner and director of CAP and CPT, and he

transferred ownership of his interest in both companies to his sister, defendant Sofia

Temirbulatovna Sarsenova (“Ms. Sarsenova”), a professor at the Kazakh Academy of Sports and

Tourism, although Sarsenov continued to control and the management of the companies and their

subsidiaries, including the Helios Defendants, as well as to reap the financial benefits of

ownership.

               22.    For individuals with power and influence within Kazakhstan, the use of

bogus criminal charges, and the corresponding threat of arrest and imprisonment for unjustified

reasons, can be used as a corrupt, but effective, tool for influencing or eliminating business

rivals.

               23.    An example of this phenomenon occurred in about 2007, when, in

furtherance of an illegal and corrupt plan to remove Ginatulin and Saddique from the ownership

and management of CAP (and, through CAP, of MMG) and CPT (and, through CPT, of the

Helios Defendants), Sarsenov surreptitiously used his influence within the Nazarbayev

Administration to arrange for the filing of criminal charges against Ginatulin and Saddique based

on allegations of improper tax filings made on behalf of PNHZ, the goal of which charges was to

cause Ginatulin and Saddique to leave Kazakhstan out of a fear for their personal safety.



                                                5
            Case 1:19-cv-03874 Document 1 Filed 04/30/19 Page 6 of 12




               24.     In reality, there was no basis for these allegations, but the fear that they

might be arrested (however unjustifiably) did, in fact, cause Ginatulin and Saddique to leave the

country as Sarsenov had planned. Once that occurred, Sarsenov arranged for his sister, Ms.

Sarsenova, as the nominal owner of a 50% share of CPT, to bring a legal action in the Medeu

District Court in Almaty, Kazakhstan, alleging that the ownership interest of each of Ginatulin

and Saddique in CPT should be cancelled due to their not having contributed funds,

proportionate to their ownership interests, for the capitalization of the company required by law.

The total amount of such capitalization for CPT was approximately 150,000 Kazakhstan Tenge,

which in 2006 was the equivalent of approximately 1,200 U.S. Dollars. Therefore, the share that

would have been required by each of Ginatulin and Saddique to contribute, based on their 25%

ownership interests, was $300.00. This was a negligible sum for a company like CPT, which at

the time had annual revenue of approximately $800 million, and which had, in any event, easily

covered the cost of those capitalization expenses directly.

               25.     Sarsenova predicted that, with Ginatulin and Saddique then residing

outside the country, they would fail to respond to this legal action. Indeed, the Medeu District

Court initially granted on default the application made on behalf of CPT, but Ginatulin and

Saddique thereafter appeared through legal counsel and opposed the application.                On

reconsideration, the District Court denied the application as having no legal basis.

               26.     Subsequently, Ginatulin acquired Saddique’s interest in CPT, whereupon

Ginatulin became the holder of a 50% ownership interest in the company.

               27.     Thereafter, through his influence within the Nazarbayev Administration,

and, by extension, within the upper echelons of the country’s judiciary, Sarsenov was able to

manipulate a corrupt Supervisory Board of the Supreme Court of Kazakhstan, on appeal, to issue



                                                 6
            Case 1:19-cv-03874 Document 1 Filed 04/30/19 Page 7 of 12




an order to reverse the District Court’s ruling and to grant the application to remove Ginatulin as

the registered owner of a 50% interest in CPT.

               28.    A written statement has been obtained, for use in this action, from

Konstantin Vladimirovich Sviridov, who from 2003 to 2015 was the Director General of one or

more of the Helios Defendants. In his statement, Mr. Sviridov describes how, in about June

2011, in order to cover up the illegal and corrupt scheme by Sarsenov to use his influence within

the Kazakhstan judicial system to orchestrate a de facto seizure of the shares owned by Ginatulin

in CPT, Sarsenov arranged for CPT to be dissolved, with ownership of its assets, including the

ownership shares of the Helios Defendants, redistributed without consideration to four affiliated

persons whom Sarsenov controlled, as follows: (a) 25% to defendant Sergei Alimov, a relative of

Sarsenov and the Rector of Caspian Public University (with which Sarsenov was affiliated); (b)

25% to Ravil Saratov, another Sarsenov relative and the Director General of VITA Bottlers

Kazakhstan LLP (a Sarsenov-controlled company that produces mineral water in the country);

(c) 25% to Valikhan Koshumbayev, a professor at Caspian Public University (with which

Sarsenov is affiliated) and who at one time was on the Board of Directors of PNHZ; and (d) 25%

to Gulnara Sarbagyshevna, a colleague of Sarsenov from The French House business.


B.     TCI’s Loan to Ginatulin and Acquisition of a Security Interest in CPT

               29.    On about July 1, 2006, with the knowledge of Sarsenov, TCI made a

business loan to Ginatulin in the aggregate sum of One Hundred Million U.S. Dollars

($100,000,000.00) (the “Loan”).

               30.    By Promissory Note executed in New York, dated as of July 1, 2006 (the

“Note”), Ginatulin acknowledged his agreement to repay the Loan to TCI on demand, together

with interest compounded annually at a rate of 15%.


                                                 7
            Case 1:19-cv-03874 Document 1 Filed 04/30/19 Page 8 of 12




               31.    In order to provide collateral security for the Loan, TCI and Ginatulin

executed a Pledge Agreement in New York, dated as of July 1, 2006 (the “Pledge Agreement”),

pursuant to which Mr. Ginatulin pledged to TCI his then 25% ownership interest in CPT. The

security interest and lien created by the Pledge Agreement in that 25% interest was made with

Sarsenov’s knowledge and consent.

               32.    In accordance with the Pledge Agreement, any failure on the part of

Ginatulin to repay the Loan, plus interest, to TCI under the terms and conditions set forth in the

Note constituted an “event of default.”

               33.    Also under the Pledge Agreement, upon the occurrence of such an “event

of default,” Ginatulin was obligated to transfer to TCI his 25% ownership interest in CPT, and to

have that ownership interest registered in TCI’s name.

               34.    When, as set forth in paragraph 26 above, Ginatulin acquired an additional

25% ownership interest in CPT through a transfer to him of the ownership interest that had

previously been held by Saddique, Ginatulin became the owner of a 50% ownership interest in

CPT (hereinafter referred to as the “Ginatulin CPT Shares”).

               35.    By Amendment to Pledge Agreement executed in New York, dated as of

October 23, 2010, TCI and Ginatulin agreed to modify the Pledge Agreement by, among other

things, having Ginatulin add the additional 25% ownership interest in CPT that he had acquired

from Saddique to Ginatulin’s pledge to TCI, in consideration for which TCI agreed that, in the

event of a default under the Note, Ginatulin would transfer, and TCI would accept, the Ginatulin

CPT Shares as a remedy for any claim based on the Note, the Pledge Agreement, or the

Amendment to the Pledge Agreement.




                                                8
            Case 1:19-cv-03874 Document 1 Filed 04/30/19 Page 9 of 12




               36.     Also in the Amendment to Pledge Agreement, the parties agreed that, in

the event of Ginatulin’s failure to cure – that is, to pay principal and interest due under the Loan

– within 30 days of his receipt of a notice of a default under the Note or the Pledge Agreement,

Ginatulin would be obligated to turn over to TCI all of Ginatulin’s interest in the Ginatulin CPT

Shares.

               37.     The Note and the Pledge Agreement (and, by reference to the Pledge

Agreement, the Amendment to Pledge Agreement) provided that any disputes between the

parties be resolved by legal action in state or federal court in New York, NY (U.S.).

               38.     By letter personally delivered to Ginatulin on about July 1, 2018, TCI duly

demanded repayment of the principal amount of the Loan, together with all outstanding interest,

in accordance with the Note.

               39.     Notwithstanding the foregoing, no payment was thereafter made by

Ginatulin to TCI of all or any part of the principal amount of the Loan, or of any interest or other

amount due under the Note.

               40.     By letter personally delivered to Ginatulin on about August 1, 2018, Mr.

Ginatulin was duly notified that he was in default under the Note, the Pledge Agreement, and the

Amendment to Pledge Agreement, as a result of which Ginatulin became obligated to turn over

to TCI all of Ginatulin’s interest in the Ginatulin CPT Shares no later than August 31, 2018.

               41.     Notwithstanding the foregoing, Ginatulin failed to turn over to TCI his

interest in Ginatulin’s CPT Shares.

               42.     As a result, on November 1, 2018, TCI commenced an action against

Ginatulin in the United States District Court for the Southern District of New York, entitled

Trans Commodities, Inc. v. Ginatulin, Docket Number 18-civ-10177, which culminated in the



                                                 9
            Case 1:19-cv-03874 Document 1 Filed 04/30/19 Page 10 of 12




entry of a Judgment, dated December 17, 2018 (the “Judgment”), in TCI’s favor, and against

Ginatulin. Under the Judgment, the federal court declared that Ginatulin’s 50% ownership

interest in CPT was deemed transferred and turned over by Ginatulin to TCI, as a result of which

TCI was declared to be the lawful owner of the Ginatulin CPT Shares.


                                FIRST CLAIM FOR RELIEF
                                 (For Declaratory Judgment)


               43.    TCI repeats and realleges the allegations set forth in paragraphs 16

through 42 above as though more fully set forth herein.

               44.    By letters dated January 10, 2019, January 24, 2019, and February 22,

2019, TCI’s counsel (a) notified Sarsenov, Ms. Sarsenova, CPT, and defendant Helios LLP of

the entry of the Judgment, and (b) demanded that the equivalent of a 50% ownership interest in

the shares of CPT be registered in TCI’s name.

               45.    If defendants were unable to register CPT shares in TCI’s name, due to the

company’s having been dissolved or for any other reason, then defendants had a responsibility in

response to those demands to make a distribution to TCI of shares in the Helios Defendants, and

all other assets owned by CPT at the time of its dissolution in 2011, having a value equivalent to

a 50% ownership interest in the shares of CPT.

               46.    Notwithstanding the foregoing, no positive response was made by, or on

behalf of, any of the defendants to TCI’s demands.

               47.    As a result, TCI is entitled to a declaration that the shares of the Helios

Defendants, and all other assets owned by CPT at the time of its dissolution in 2011, should be

redistributed to TCI in proportion to a 50% ownership interest in CPT.




                                                 10
            Case 1:19-cv-03874 Document 1 Filed 04/30/19 Page 11 of 12




                              SECOND CLAIM FOR RELIEF
                           (For Misappropriation of CPT’s Assets
                     and Wrongful Undermining of TCI’s Security Interest)


               48.     TCI repeats and realleges the allegations set forth in paragraphs 16

through 42 above as though more fully set forth herein.

               49.     Because of Sarsenov’s illegal and corrupt schemes (a) to arrange for the

filing of false criminal charges against Ginatulin, (b) to divest and misappropriate Ginatulin’s

CPT Shares, and (c) to dissolve CPT to cover up those schemes, TCI’s security interest

Ginatulin’s CPT Shares, based upon the Pledge Agreement and the Amendment to Pledge

Agreement, was undermined and, ultimately, destroyed.

               50.     The destruction of TCI’s security interest in Ginatulin’s CPT Shares

resulted in TCI’s being damaged in an amount equivalent to the Loan principal plus interest, in

the aggregate amount of at least $600,000,000.00 (Six Hundred Million U.S. Dollars).

               51.     As a result, and in the alternative to the relief set forth in the First Claim

for Relief above, TCI is entitled to money damages in the amount of no less than

$600,000,000.00, the exact amount to be determined at trial.


                                        JURY DEMAND


               52.     TCI requests a trial by jury.


               WHEREFORE, TCI respectfully demands judgment against defendants in this

action, (i) granting a declaration that the shares of the Helios Defendants should be redistributed

to TCI, as the current holder of the rights of all of Ginatulin’s shares, in proportion to a 50%

ownership interest in CPT, (ii) alternatively, for money damages in the amount of no less than



                                                 11
           Case 1:19-cv-03874 Document 1 Filed 04/30/19 Page 12 of 12




$600,000,000.00, the exact amount to be determined at trial, and (iii) for such other and further

relief as to this Court may seem just and proper, including the costs and disbursements of this

action.


Dated: April 30, 2019


                                     KESTENBAUM, DANNENBERG & KLEIN, LLP
                                     Attorneys for Plaintiff

                                     By:   Jeffrey C. Dannenberg
                                     Jeffrey C. Dannenberg (JD-3270)

                                     260 Madison Avenue (17th Floor)
                                     New York, NY 10016
                                     (212) 486-3370
                                     Email: jdannenberg@kdklaw.com




                                               12
